DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Kwon et al. (Pub. No.: US 2005/0172310 A1), hereinafter “Kwon”.

As to claim 1. Kwon discloses, a method of distributing data from a transmitting electronic device to a plurality of geographically distributed receiving electronic devices (Kwon, Abstract), the method comprising:
 receiving, at the transmitting electronic device, an incoming signal and data, the data being intended to be processed by the plurality of geographically distributed 
jointly transmitting the incoming signal and the data from the transmitting electronic device to the plurality of geographically distributed receiving electronic devices over a communication network (Kwon, fig.2, [0081], the main function of the multiplexer 105 is….to transmit the multiplexed signals to the set-top box 110, that is, to a user), wherein: 
the communication network is a broadcast or multicast network (Kwon, [0003], the present invention  relates to processing data required by a bi-directional application in real-time in digital data broadcasting based on a cable network); 
each of the plurality of geographically distributed receiving electronic devices is capable of receiving the incoming signal from the transmitting electronic device over the communication network (Kwon, fig.2, [0081], the main function of the multiplexer 105 is to time-division multiplex incoming audio/video signals from the digital broadcasting server 104 and an incoming data signal from the data server 101 and to transmit the multiplexed signals to the set-top box 110, that is, to a user. The multiplexed signals comprise audio/video signals i.e. the incoming signals); and 
one or more instructions for performing, at the plurality of geographically distributed receiving electronic devices, computing operations on the data are 

As to claim 2.  Kwon discloses, wherein said jointly transmitting the incoming signal and the data comprises: for the data, using a bandwidth of an available communication channel from the transmitting electronic device to the plurality of geographically distributed receiving electronic devices other than the communication channel used by the incoming signal (Kwon, [0081]).

As to claim 3. Kwon discloses, wherein the available communication channel is empty prior to use to transmit the data (Kwon, [0080], it is inherent that data is broadcasted on a previously empty communication channel).

As to claim 4. Kwon discloses, wherein said jointly transmitting the incoming signal and the data comprises: merging a stream of the incoming signal and a stream of the data into a single stream in a joint communication channel (Kwon, fig.2 [0081]).

As to claim 5. Kwon discloses, wherein said merging a stream of the incoming signal and a stream of the data into a single stream in a joint communication channel comprises: using available bandwidth left by the stream of the incoming signal (Kwon, fig.2 [0081]).

As to claim 8. Kwon discloses, wherein the data is contained in the incoming signal such that transmitting the incoming signal includes transmitting the data (Kwon, fig.2, [0081], the main function of the multiplexer 105 is to time-division multiplex incoming audio/video signals from the digital broadcasting server 104 and an incoming data signal from the data server 101 and to transmit the multiplexed signals to the set-top box 110, that is, to a user. The multiplexed signals comprise audio/video signals i.e. the incoming signals).

As to claim 10, is rejected for same rationale as applied to claim 1 above.

As to claim 11. Kwon discloses, a managing unit adapted to receive and manage the incoming signal and the data with respect to the transmission over the communication network (Kwon, [0080]); and 
a processing unit adapted to process the incoming signal and the data from the managing unit and jointly transmit the incoming signal and the data to the plurality of geographically distributed receiving electronic devices (Kwon, fig.2, [0081], the main function of the multiplexer 105 is….to transmit the multiplexed signals to the set-top box 110, that is, to a user).

As to claim 12. Kwon discloses, a plurality of geographically distributed receiving electronic devices; and a communication network over which the transmitting electronic device communicates with the plurality of geographically distributed receiving electronic devices (Kwon, fig.2, [0082], the carousel server 102 forms an application format including data by receiving the data transmitted to the data server 101 from the original data server 120 and coupling the data to the application. Kwan further discloses in [0084], the application is an application program executed on the basis of a java virtual machine (JVM) in the digital broadcasting receiver. The application is transmitted from the broadcasting station and loaded into a digital broadcasting receiver after being tuned by a user’s request. The data signal therefore comprises data and an application program i.e. one of more instruction for performing computing operation ion the data, the data signal is distributed over the cable network).

As to claim 13. The system of claim 12, wherein the communication network is wireless or wired (Kwon, [0093], cable network).

As to claim 14. Is rejected for same rationale as applied to claim 1 and 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied above in view of Kim et al. (Pub. No.: US 20120131595 A1), hereinafter “Kim”.

As to claim 9. Kwon discloses the invention as in parent claim above, including, wherein the incoming signal and the data are jointly transmitted from the transmitting electronic device to the plurality of geographically distributed receiving electronic devices (Kwon, fig.2, [0081]).
Kwon however is silent on disclosing explicitly, the incoming signal over a communication network based on Flynn's taxonomy.
Kim however discloses a similar concept, the incoming signal over a communication network based on Flynn's taxonomy (Kim, [0012], In particular, a Graphic Processing Unit (GPU) is classified as an SIMD structure according to Flynn's taxonomy. The SIMD structure means a way in which a number of threads are controlled using a single control unit and all threads process different data using the same instruction. Meanwhile, a multi-core CPU operates in an MIMD structure in which a number of threads process different data using instructions which are different from each other.).
Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “Kim” into those of Kwon in order to provide a parallel collision detection method using load balancing in order to detect collision between two objects of a polygon soup. The parallel collision detection method is processed in parallel using a plurality of threads. The parallel collision detection method includes traversing a Bounding Volume Traversal Tree .

Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied above in view of Rubins et al. (Patent No.: US 6071229), hereinafter “Rub”.

As to claim 6. Kwon discloses the invention as in parent claim above.
Kwon however is silent on disclosing explicitly, wherein said jointly transmitting the incoming signal and the data comprises: jointly encoding a video signal of the incoming signal and the data using video compression techniques so as to embed the data in the video stream of the incoming signal.
Rub however discloses a similar concept, wherein said jointly transmitting the incoming signal and the data comprises: jointly encoding a video signal of the incoming signal and the data using video compression techniques so as to embed the data in the video stream of the incoming signal (Rub, fig.8, col.15, lines 42-55, The encoding circuit 90 is used in conjunction with a video decoder sensory stimulation system 70 in order to embed encoded data into an incoming video signal. The incoming video signal is designated "video in". Encoding circuit 90 receives the "video in" signal and, when the encode/decode switch is positioned in the encode position, embeds encoded sensory stimulation data into the appropriate line of the signal, providing the resulting signal as "video out". The encoded "video out" signal may be stored on tape or other suitable medium, or it may be simultaneously broadcast to remote decoders.).


As to claim 7. The combined system of Kwon and Rub discloses the invention as in claim above, including, wherein said jointly transmitting the incoming signal and the data comprises: jointly encoding an audio signal of the incoming signal and the data using audio compression techniques so as to embed the data in the audio stream of the incoming signal (Rub, fig.8, col.15, lines 42-55, The encoding circuit 90 is used in conjunction with a video decoder sensory stimulation system 70 in order to embed encoded data into an incoming video signal. The incoming video signal is designated "video in". Encoding circuit 90 receives the "video in" signal and, when the encode/decode switch is positioned in the encode position, embeds encoded sensory stimulation data into the appropriate line of the signal, providing the resulting signal as "video out". The encoded "video out" signal may be stored on tape or other suitable medium, or it may be simultaneously broadcast to remote decoders.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryu et al. (Patent No.: US 7716713 B1) discloses, A digital broadcast system includes a digital broadcasting device which transmits service data together with a broadcast program, wherein the service data includes an application which allows a digital broadcasting receiver to perform a particular operation and information associated with the operating mode of the application. 
Hoang et al. (Pub. No.: US 2004/0111746 A1), discloses, The present invention teaches a broadcast server apparatus for transmitting data files to a large number of recipients over a wide area network comprising; a server for providing digital data files, the digital data files including a plurality of data packets; a packet identifier (ID) encapsulator unit for assigning PID values to each data packet such that a receiver may filter the data files in response to the PID values; a transmitter for transmitting the plurality of data packets over a transmission medium. Another embodiment teaches a method of encoding digital video broadcast (DVB) data files for broadcast comprising the acts of: parsing at least one data file into a sequence of data packets, the sequence being composed of a plurality of data packet containing digital data, wherein each data packet includes an identifier; and encoding each of the data packets with a PID value responsive to the identifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Tauqir Hussain/Primary Examiner, Art Unit 2446